                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                           UNITED STATES DISTRICT COURT
                                   8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10     CARL A.R. HITLER aka CARL                        Case No. 19-05818 BLF (PR)
                                         RENOWITZKY,
                                  11                                                      ORDER OF DISMISSAL
                                                             Petitioner,
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13
                                         ALAMEDA COUNTY EMPLOYEES,
                                  14
                                                            Respondent.
                                  15

                                  16

                                  17            On September 18, 2019, Petitioner, a California state prisoner, filed a petition for a
                                  18   writ of habeas corpus in this Court. (Docket No. 1.) On the same day, the Clerk sent a
                                  19   notice to Petitioner informing him that he needed to either pay the filing fee or file a

                                  20   complete application to proceed in forma pauperis (“IFP”) within twenty-eight days from

                                  21
                                       the date of the notice to avoid dismissal. (Docket No. 2.) On October 11, 2019, the notice
                                       was returned to the Clerk because the envelope did not indicate Petitioner’s PFN number.
                                  22
                                       (Docket No. 3). On October 24, 2019, the Clerk’s notice was resent. The deadline has
                                  23
                                       long since passed, and Petitioner has failed to respond to the Clerk’s notice. Accordingly,
                                  24
                                       the action is DISMISSED without prejudice for failure to pay the filing fee.
                                  25
                                                The Clerk shall terminate all pending deadlines.
                                  26
                                                IT IS SO ORDERED.
                                  27
                                       Dated: _December 5, 2019_                           ________________________
                                  28                                                       BETH LABSON FREEMAN
                                                                                           United States District Judge

                                       Order of Dismissal
                                       P:\PRO-SE\BLF\HC.19\05818Hitler_dism-ifp.docx
